NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-4150-17T1

IN THE MATTER OF RAMON
CAMILO, POLICE OFFICER
 (S9999R), CITY OF JERSEY CITY.
_______________________________

                Argued October 2, 2019 - Decided November 26, 2019

                Before Judges Ostrer and Susswein.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2017-1441.

                Robert K. Chewning argued the cause for appellant
                Ramon Camilo (Mc Laughlin & Nardi, LLC, attorneys;
                Maurice W. Mc Laughlin and Robert K. Chewning, on
                the briefs).

                Chaunelle Christine Robinson, Assistant Corporation
                Counsel, argued the cause for respondent City of Jersey
                City (Peter J. Baker, Corporation Counsel, attorney;
                Chaunelle Christine Robinson and Scott William
                Carbone, Assistant Corporation Counsel, on the brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent Civil Service Commission (Pamela N.
                Ullman, Deputy Attorney General, on the statement in
                lieu of brief).

PER CURIAM
      Petitioner, Ramon Camilo, appeals from a final agency decision of the

Civil Service Commission (Commission) upholding his removal from a list of

persons eligible for the position of Jersey City police officer. That decision was

based on petitioner's "unsatisfactory background for the subject title." In view

of the deferential standard of review that applies to this appeal, we affirm the

Commission's decision.

      Petitioner applied for employment as a police officer in Jersey City and

was ranked on the list of eligible candidates. Jersey City requested that the

Commission remove petitioner's name from the list based on past incidents

detailed in a background investigation report. The Commission acceded to the

municipality's request.   Petitioner pursued an administrative appeal to the

Commission, which upheld the decision to remove petitioner's name.1 Petitioner

appeals to us from that final agency decision.




1
  Petitioner contends for the first time in this appeal that the Commission should
have referred the matter to the Office of Administrative Law (OAL) for a hearing
before an Administrative Law Judge (ALJ). We reject petitioner’s untimely
request. Even if he had made a timely request to the Commission, that request
would have been denied absent a demonstration that a “material and controlling
dispute of fact exists that can only be resolved by a hearing.” N.J.A.C. 4A:2-
1.1(d). An evidentiary hearing before an ALJ was not necessary to resolve
disputed facts. Rather, this case turns on a subjective evaluation of the weight
to be given to historical facts that petitioner does not dispute.
                                                                          A-4150-17T1
                                        2
      We begin our analysis by acknowledging the legal principles governing

this appeal, including the standard of review that applies. A final decision by

the Commission cannot be overturned on appeal unless it is affirmatively shown

to be arbitrary, capricious, or unreasonable, or unless it is not supported by

substantial credible evidence in the record as a whole. Karins v. City of Atl.

City, 152 N.J. 532, 540 (1998); P.F. v. N.J. Div. of Developmental Disabilities,

139 N.J. 522, 529–30 (1995). Courts presume agency actions are valid and

reasonable, and the burden is on petitioner to overcome those presumptions.

Bergen Pines Cty. Hosp. v. N.J. Dep't of Human Servs., 96 N.J. 456, 477 (1984).

We must affirm the decision if the evidence in the record supports it, even if we

might have reached a different result in evaluating the evidence. Campbell v.

N.J. Racing Comm'n, 169 N.J. 579, 587 (2001) (citing Clowes v. Terminix Int'l,

Inc., 109 N.J. 575, 588 (1988)).

      Under the arbitrary and capricious standard, the scope of judicial review

is restricted. Generally,

            courts can intervene only in those rare circumstances in
            which an agency action is clearly inconsistent with its
            statutory mission or other state policy. Although
            sometimes phrased in terms of a search for arbitrary or
            unreasonable action, the judicial role is generally
            restricted to three inquiries: (1) whether the agency's
            action violates express or implied legislative policies,
            that is, did the agency follow the law; (2) whether the

                                                                         A-4150-17T1
                                       3
            record contains substantial evidence to support the
            findings on which the agency bases its action; and (3)
            whether, in applying the legislative policies to the facts,
            the agency clearly erred in reaching a conclusion that
            could not reasonably have been made on a showing of
            the relevant factors.

            [In re Musick, 143 N.J. 206, 216 (1996) (citing
            Campbell v. Dep't of Civil Serv., 39 N.J. 556, 562
            (1963))].

      The Commission is authorized to remove an individual from an eligible

list based on his or her background and its adverse relationship to the nature of

the position. See N.J.A.C. 4A:4-4.7(a)(1) (permitting removal of an eligible

[candidate] "from an eligible list for any of the . . . causes for disqualification

listed in N.J.A.C. 4A:4-6.1"); N.J.A.C. 4A:4-6.1(a)(9) (permitting the denial of

a person from examination eligibility or appointment for a sufficient reason). It

is a long-established policy of this State, moreover, that municipal police

officers are held to a high standard of integrity and public trust and confidence.

As we stated in Moorestown v. Armstrong,

            [i]t must be recognized that a police officer is a special
            kind of public employee. His primary duty is to enforce
            and uphold the law. He carries a service revolver on
            his person and is constantly called upon to exercise tact,
            restraint and good judgment in his relationship with the
            public. He represents law and order to the citizenry and
            must present an image of personal integrity and
            dependability in order to have the respect of the public.


                                                                           A-4150-17T1
                                        4
            [89 N.J. Super. 560, 566 (App. Div. 1965).]

      We next briefly summarize the series of relevant incidents and

circumstances in petitioner's background that are documented in the record. In

2007, petitioner failed to appear in court to answer charges for failing to exhibit

documents to a police officer in violation of N.J.S.A. 39:3-29, and he was

arrested pursuant to the warrant that was issued when he did not appear. He was

eventually convicted of that offense. His driving record further shows that he

was involved in three separate motor vehicle accidents occurring in 2005, 2007,

and 2013. His driver's license was suspended from July to August 2007.

      In 2010, a court issued a temporary restraining order (TRO) pursuant to

the Prevention of Domestic Violence Act (PDVA) based on three separate police

reports alleging harassment and terroristic threats. The court eventually vacated

the TRO, and the court did not issue a final restraining order.

      In May 2012, petitioner was convicted and fined for urinating in public.

The Commission considered, and ultimately rejected, petitioner's arguments that

attempted to explain and mitigate the negative incidents in his history.

Petitioner argued that these incidents were youthful indiscretions, and he learned

from these mistakes and has since matured. He argued that he has paid his debt

to society for his municipal court convictions, which were resolved by paying


                                                                           A-4150-17T1
                                        5
fines. He noted that the court vacated the TRO and that his driving privileges

were restored and are currently in good standing. He also argued that his service

as an EMT shows that he can safely operate an emergency vehicle.

      The Commission found that petitioner was an adult at the time of these

incidents and concluded that not enough time has elapsed to show that he has

been rehabilitated. The Commission further concluded that petitioner's driving

record shows a lack of respect for the laws of this State. Based on his arrest

record and motor vehicle history, the Commission denied his administrative

appeal and upheld the decision to remove his name from the eligible list. 2

      As we have already noted, we are constrained by the governing principles

of law to affirm a final agency decision even if we were to question that decision

and might have reached a different result. Campbell, 169 N.J. at 587 (citing

Clowes, 109 N.J. at 588). We are precluded, in other words, from substituting

our own judgment in place of the agency's judgment. In re Stallworth, 208 N.J.
182, 194 (2011) (citing In re Carter, 191 N.J. 474, 483 (2007)). The record

before us shows that the Commission duly considered the substantial credible

evidence regarding petitioner's past conduct with respect to his arrest and



2
  Jersey City also relied on other aspects of petitioner's background, upon which
the Commission did not rely. Therefore, we do not address them.
                                                                          A-4150-17T1
                                        6
driving history. In doing so, the Commission also considered and responded to

petitioner's arguments. In these circumstances, petitioner has failed to show that

the Commission's decision is not supported by sufficient credible evidence in

the record or otherwise is arbitrary, capricious, or unreasonable.

      Affirmed.




                                                                          A-4150-17T1
                                        7